Title: To George Washington from Philip Van Cortlandt, 28 August 1781
From: Van Cortlandt, Philip
To: Washington, George


                        
                            Dear General
                            Pompton Augt 28. 1781
                        
                        I have just received your Excellencys Orders of this Date—and shall march on the road you are pleased to
                            direct; but from the Information I have, the best rout is by the way of Troy, to turn off by Bulls
                            Tavern and then the road is Very direct to Chatham the Distance 24. or 25—miles.
                        The Regiment is encamped near the yallow House (Curtis’s Tavern) some of the Boats are Three Miles in the
                            rear, so that it will take them Two days before they can arrive and perhaps it will be fryday Morning about Nine o Clock
                            before they will all be in—If your Excellency should think proper to direct my rout through Troy an Express may meet me where the Road
                            turns off at Dodds Tavern tomorrow morning at Nine o Clock. I am with most Esteem your Excellencys
                            Hume Sert
                        
                            P. Cortlandt
                        
                    